Motions Granted and Order filed June 11, 2019




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-18-00800-CV
                                  ____________

  ANA LISA MINES, PERSONAL REPRESENTATIVE OF THE ESTATE
               OF JORGE LUIS MINES, Appellant

                                          V.

                         KENON D. MURPHY, Appellee


                      On Appeal from the 152nd District Court
                                Harris County, Texas
                         Trial Court Cause No. 2013-66594


                             ABATEMENT ORDER

      The reporter’s record in this case was due October 10, 2018. See Tex. R. App.
P. 35.1. After granting several extensions and issuing two orders to court reporter
Cynthia Martinez file the reporter’s record, we abated this appeal on March 5, 2019
for the trial court to conduct a hearing to determine why the record had not been
filed. We stated that if Martinez filed the record on or before April 4, 2019, the trial
court did not need to conduct the hearing. The record was filed April 4, 2019.
       On May 9, 2019, appellants filed a motion stating the record as filed is not
complete. The motion details appellants’ efforts to secure the remainder of the record
to no avail. Appellant ask us to direct Martinez to file the record. Appellants filed a
supplemental motion on May 29, 2019, an amended supplemental motion on May
30, 2019, and a second supplemental motion on June 4, 2019, all three of which
request the similar relief.

       We GRANT the four motions and order Cynthia Martinez to file the
remainder of the record by June 26, 2019. If the record is not timely filed, we will
order the trial court to conduct a hearing to determine the reason for failure to file
the record.

       Appellants’ brief will be due 30 days after the remainder of the reporter’s
record is filed.

                                   PER CURIAM




                                          2